                  UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN

 CODY CHRISTOPHERSON,

                      Plaintiff,
                                                     Case No. 19-CV-202-JPS
 v.

 AMERICAN STRATEGIC
                                                                      ORDER
 INSURANCE CORPORATION,

                      Defendant.


       In early June 2018, a tree fell on the home of Cody Christopherson

(“Plaintiff”) and, before repairs could be made, another tree fell on the home,

resulting in a raze order for the property. Shortly after the raze order was

issued, Plaintiff filed this case against his homeowner’s insurance company,

American Strategic Insurance Corporation (“Defendant”), alleging breach

of contract and bad faith in connection with the tree damage, as well as

seeking consequential and punitive damages.

       The case was originally filed in Milwaukee County Circuit Court,

but was removed to federal court pursuant to 28 U.S.C. § 1332. (Docket #1).

Plaintiff unsuccessfully attempted to remand the case to state court under

the Rooker-Feldman doctrine, and Defendant successfully cabined discovery

to the breach of contract claim, which is a prerequisite to the bad faith claim

under Wisconsin law. (Docket #24, #38). On October 23, 2019, Defendant

filed a motion for summary judgment. (Docket #54). That motion is now

fully briefed. For the reasons explained below, the motion will be granted

and the case will be dismissed.




 Case 2:19-cv-00202-JPS Filed 08/31/20 Page 1 of 19 Document 85
1.     LEGAL STANDARD

       Federal Rule of Civil Procedure 56 provides that the Court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Boss v. Castro, 816 F.3d 910, 916 (7th Cir.

2016). A fact is “material” if it “might affect the outcome of the suit” under

the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

Court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016). The Court must not weigh the evidence presented

or determine credibility of witnesses; the Seventh Circuit instructs that “we

leave those tasks to factfinders.” Berry v. Chi. Transit Auth., 618 F.3d 688, 691

(7th Cir. 2010). The party opposing summary judgment “need not match

the movant witness for witness, nor persuade the [C]ourt that [his] case is

convincing, [he] need only come forward with appropriate evidence

demonstrating that there is a pending dispute of material fact.” Waldridge

v. Am. Hoechst Corp., 24 F.3d 918, 921 (7th Cir. 1994).

2.     RELEVANT FACTS

       2.1     Background

       On June 5, 2018, Plaintiff called Defendant—his home insurer—to

report that a tree fell on his home, and the home was rendered

uninhabitable.1 Plaintiff held a home insurance policy with Defendant that


       1There is a dispute of fact as to whether Plaintiff told the claims adjuster
that the home was uninhabitable. Consistent with the summary judgment
standard articulated above, the Court will assume that Plaintiff told the appraiser


                           Page 2 of 19
 Case 2:19-cv-00202-JPS Filed 08/31/20 Page 2 of 19 Document 85
spanned August 17, 2017 to August 17, 2018, and covered up to $129,000 in

damages to the dwelling, $12,900 in loss of use to the dwelling, and $64,500

in personal property damages. (Docket #76-3 at 1). Upon learning about the

tree damage, Defendant ascribed Claim Number 51848-185036 to this claim.

For ease of reference, this claim will be referred to as “Claim 1” throughout

the Order.

         On June 6, 2018, Defendant hired an independent adjuster named

Chris Holzem (“Holzem”), to inspect the home. Holzem identified several

structural issues with the roof, the sewer, and gas systems, and deemed the

home uninhabitable. Holzem, an independent adjustor, told Plaintiff that

Defendant would not cover cost of removing the tree from his home, or the

cost of Plaintiff staying at a hotel. Nevertheless, Plaintiff paid to remove the

tree, and followed up with Defendant multiple times regarding

reimbursement for the $4,500 cost of the tree removal. Ultimately, Plaintiff

was successful in receiving payment for this expense. However, a July 27

email from Plaintiff to Holzem and Defendant reveals that Defendant had

failed to send Plaintiff a copy of Holzem’s estimated repairs. (Docket #73-2

at 4).

         On July 6, 2018, Defendant tendered $11,081.07 to Plaintiff. This

amount included the replacement cost of $6,828.87,2 as well as the costs of

emergency services, the tree removal, and tarping to protect the property

from the elements. The letter accompanying the payment instructed,

“[s]hould your estimated costs of the covered damages exceed the above


that the home was uninhabitable. However, the issue is not material for reasons
that will be discussed in Section 3, infra.
        The replacement cost was $6,828.87; the actual cash value of the home was
         2

$6,694.67. (Docket #80 at 9).


                           Page 3 of 19
 Case 2:19-cv-00202-JPS Filed 08/31/20 Page 3 of 19 Document 85
listed Gross Claim amount or if there is a dispute in the amount of covered

damages, you are requested to contact us prior to the commencement of

repairs. We must have an opportunity to inspect or evaluate the

discrepancies in damage or the differences in costs associated with the

covered repairs. . . .Should the actual repairs be less than our estimated

costs[,] the final payment due, if any, will be based on the actual cost

incurred to repair or replace your property.” (Docket #57-4 at 2). Later that

year, Defendant also paid an additional $2,557.42 to cover water damage to

the home after a protective tarp was blown away. In total, Defendant paid

$13,886.28 for Claim 1.3

       On July 20, 2018, Plaintiff contracted an independent investigator

named Brian Hintze (“Hintze”) to draft a report estimating the cost to repair

or reconstruct the roof. Hintze estimated that the amount to fully

reconstruct the roof would be approximately $37,514.95. Although this

estimate was far larger than what Plaintiff received under Claim 1, Plaintiff

did not give this report to Defendant until December 2018. Plaintiff did not

conduct the repairs identified in the report because he lacked the funds to

do so. He also lost his job, and experienced difficulty getting Defendant to

pay alternative living expenses.

       On August 1, 2018, a public adjustor named Keye Voigt (“Voigt”),

notified Defendant that Plaintiff had been displaced from his home due to

the tree damage, and sought alternate living expenses. Defendant had

previously been made aware that Plaintiff’s home was uninhabitable due

       3 A keen reader may note that $11,081.07 + $2,557.42 = $13,638.49, not
$13,886.28. The Court does not readily discern an explanation for the $247.79
windfall—perhaps it accounts for the alternate living costs provided to Plaintiff,
or perhaps it includes personal property. In any case, it does not appear that
Plaintiff was short-changed.


                           Page 4 of 19
 Case 2:19-cv-00202-JPS Filed 08/31/20 Page 4 of 19 Document 85
to the tree damage. By Plaintiff’s own account, on June 14, Defendant

requested copies of Plaintiff’s receipts. There is no indication that Plaintiff

provided these receipts. Plaintiff, through his adjustor, offered them to

Defendant as early as July 16, 2018. (Docket #73-2 at 1). Again, however,

there is no indication that Plaintiff provided these receipts.

       The record is clear that Defendant was reluctant to approve

alternative living expenses in advance. On August 9, 2018, one of

Defendant’s adjusters told Voigt that she would not approve three months

of advanced alternative living expenses until a structural engineer

inspected the property to evaluate the extent of the roof damage. (Docket

#73-5 at 1). Defendant’s structural engineer did not complete an engineering

report until August 23, 2018.

       On August 17, 2018, Defendant began paying alternative housing

expenses for Plaintiff. In total, Defendant paid $26,037.00 in alternative

living expenses. This exhausted the 2017–2018 policy completely and

exhausted all but $363.00 of the 2018–2019 policy. Defendant did not pay

Plaintiff any alternative living expenses for the period of June 5, 2018 to

August 16, 2018.

       As bad luck would have it, on August 28, 2018, a second tree fell on

Plaintiff’s home. Plaintiff reported this damage to Defendant within a few

days, and Defendant ascribed Claim Number 585413-185036 to the event.

For ease of reference, this claim will be referred to as “Claim 2” throughout

the Order. The damage from Claim 2 was covered by an insurance policy

that spanned August 17, 2018 to August 17, 2019. The policy limit for Claim

2 consisted of dwelling coverage of $135,000; personal property coverage of

$67,500, and loss of use coverage of $13,500. There is no evidence that

Plaintiff conducted repairs on the home after Claim 2 was filed.


                           Page 5 of 19
 Case 2:19-cv-00202-JPS Filed 08/31/20 Page 5 of 19 Document 85
       In September, Defendant sent an investigator to inspect the home

and draft another engineering report regarding the damage incurred under

Claim 2. Although the investigator drafted the report within a month after

conducting the investigation, Defendant did not give the report to Plaintiff

until December 2018—after the raze order was issued. Plaintiff, through his

adjuster, requested the report several times. Plaintiff also requested a

certified copy of his insurance coverage for the period from 2018–2019, in

order to confirm coverage limits. As of December 3, 2018, Plaintiff still had

not received this information.

       On November 21, 2018, the Village of Richfield—where Plaintiff’s

property is located—issued a raze order to remove the buildings from

Plaintiff’s property. The raze order was permitted by Wis. Stat. §

66.0413(1)(c), which grants municipalities the authority to “order the owner

of [a] building to raze the building” if it is “old, dilapidated or out of repair

and consequently dangerous, unsafe, unsanitary or otherwise unfit for

human habitation and unreasonable to repair.”

       On December 4, 2018, Plaintiff submitted a summary of loss sheet for

Claim 2, which estimated dwelling damages totaling $141,454.46; Hintze’s

roof estimate for Claim 1; a demolition proposal totaling $6,884.00; a

mitigation invoice for water damage; and another tree removal invoice.

(Docket #73-11 at 1). Plaintiff also submitted the raze order, which was

issued because the cost of the necessary repairs “far exceed[ed] 50% of the

value of the home, making it unreasonable to repair.” Id. Defendant never

provided Plaintiff with the requested demolition payment. Plaintiff lacked

the funds to hire a company to raze the house, so he razed it himself. There

is no evidence that he provided any invoices or receipts associated with the

cost of razing the structure, including for his own labor.


                           Page 6 of 19
 Case 2:19-cv-00202-JPS Filed 08/31/20 Page 6 of 19 Document 85
        On January 9, 2019, Plaintiff filed this lawsuit. At some point after

this lawsuit was filed, Defendant paid $143,384.00 to Plaintiff to cover the

damage to his home under Claim 2. According to Defendant, this was the

policy limit for the covered value of his home. Plaintiff disputes that this

$143,384.00 sum constitutes the entirety of Plaintiff’s losses under the

insurance policy, and contends that more is owed.

        Plaintiff has attached an itemized list of personal property that was

damaged, totaling $20,350.76. (Docket #73-1). Defendant claims that

Plaintiff never provided them with this documentation. (Docket #84 at 9).

There is no evidence that this claim was submitted to Defendant. To date,

Plaintiff has received $13,886.28 for Claim 1 and $143,384.00 for Claim 2.

        2.2   Relevant Contractual Provisions

        The Court recites the relevant contract provisions, which are taken

from the 2017–2018 policy, below. All citations are to (Docket #76-3). The

policy for 2018–2019 contains the same language, though at different page

numbers. See (Docket #76-6).

        Coverage A – Dwelling
        We cover. . .[t]he dwelling on the “residence premises”, used
        mainly as your private residence. . .

Id. at 10.

        Coverage A and B – Special Limits of Liability
        Damage to Siding, Roofing, and/or Windows
        In the event of damage to siding, roofing and/or windows of
        the covered dwelling and other structures at the “insured
        location”, we will reimburse you up to 2% of the limit of
        liability for Coverage A for the cost you incur to replace any
        undamaged siding, soffit, fascia, roofing material and/or
        windows of like kind and quality to match those materials
        that were used to repair or replace the property damaged as
        a result of a covered peril.


                           Page 7 of 19
 Case 2:19-cv-00202-JPS Filed 08/31/20 Page 7 of 19 Document 85
Id. at 11.

        Coverage D – Loss of Use
        Additional Living Expenses
        If a loss by a Peril Insured Against causes the “residence
        premises” to become uninhabitable, we will cover any
        necessary increase in living expenses you incur to maintain
        your normal household standard of living. Payment will be
        for the shortest time required to repair or replace the premises
        or permanently settle your household elsewhere.

Id. at 13.

        Additional Coverages
        Emergency Repairs
        If a Peril Insured Against causes damage to covered property,
        we will pay the reasonable cost you incur for emergency
        repairs or measures that are necessary to protect that covered
        property from further damage.

Id. at 14.

        Ordinance or Law

        We will pay, up to 10% of the limit of liability that applies to
        Coverage A, for the increased costs you incur due solely to
        the enforcement of an ordinance or law which requires or
        regulates:
        1.    The construction, demolition, or repair of that part of a
        covered building or other structure damaged by a Peril
        Insured Against;
        2.      The demolition and reconstruction of the undamaged
        part of a covered building or other structure, when that
        building or other structure must be totally demolished
        because of damage by a Peril Insured Against to another part
        of that covered building or other structure. . . You may use all
        or part of this ordinance or law coverage to pay for the
        increased costs you incur to remove debris resulting
        from. . .demolition.

Id. at 16.


                           Page 8 of 19
 Case 2:19-cv-00202-JPS Filed 08/31/20 Page 8 of 19 Document 85
        Section I – Conditions
        What Must Be Done After a Loss
        1.     Give notice as soon as reasonably possible to us or our
               agent;
        ...
        4.     Protect the property from further damage. If repairs to
        the property are required, you must:
               a.     Make reasonable and necessary repairs to
               protect the property; and
               b.     Keep an accurate record of repair expenses;
        ...
        6.     Prepare a written inventory of damaged personal
        property showing the quantity, description, actual cash value
        and amount of loss for each item. Attach all bills, receipts and
        related documents that verify or support the information
        stated in the inventory;
        ...
        8.     Send to us, within 60 days after our request, your
        signed, sworn proof of loss which sets forth, to the best of
        your knowledge and belief:
        ...
               e.      Specifications of damaged buildings and
               detailed repair estimates;
               f.     The inventory of damaged personal property
               described in 6. above;
               g.     Receipts for additional living expenses incurred
        We have no duty to provide coverage under this policy if
        there is a failure to comply with the above duties and that
        failure is prejudicial to us.

Id. at 23.

        How a Loss Will Be Settled
        ...
        2.      Buildings covered under Coverage A or B at
        replacement cost without deduction for depreciation, subject
        to the following:



                           Page 9 of 19
 Case 2:19-cv-00202-JPS Filed 08/31/20 Page 9 of 19 Document 85
                a.     We will pay the cost to repair or replace, after
                application of any deductible and without deduction
                for depreciation, but not more than the least of the
                following amounts:
                      (1)    The limit of liability under this policy
                             that applies to the building;
                      (2)    The replacement cost of that part of the
                             building damaged with material of like
                             kind and quality and for like use; or
                      (3)    The necessary amount actually spent to
                             repair or replace the damaged building.
       ...
                b.     We will pay no more than the actual cash value
                of the damage until actual repair or replacement is
                complete.
       We will pay within 30 days after:
       1.       We reach an agreement with you;
       2.    A final judgment is entered, provided that judgment is
       not appealed; or
       3.    An appraisal award is filed, provided that appraisal
       award is not contested.

Id. at 23–24.

3.     ANALYSIS

       3.1      Breach of Contract as to Failure to Pay for Repairs

       In the insurance context, a breach of contract arises due to an

insurance company’s “failure to pay the claim in accordance with the

policy.” Anderson v. Cont’l Ins. Co., 271 N.W.2d 368, 374 (Wis. 1978); Brethorst

v. Allstate Prop. & Cas. Ins. Co., 798 N.W.2d 467, 474 (Wis. 2011) (referring to

a breach of contract claim as a “wrongful denial of some contracted-for

benefit.”). A delay in paying benefits may constitute a breach of contract if

the delay is unreasonable. See Racine Cty v. Oracular Milwaukee, Inc., 781



                           Page 10 of 19
 Case 2:19-cv-00202-JPS Filed 08/31/20 Page 10 of 19 Document 85
N.W.2d 88, 97 n.8 (Wis. 2010) (explaining that that there is a duty to perform

contracts with “reasonable expedience.”) (quoting Milwaukee Cold Storage

Co. v. York Corp., 87 N.W.2d 505, 511 (Wis. 1958)).

       Defendant contends that it has “tendered its full policy limits to the

Plaintiff,” that it “approved Additional Living Expenses since the Plaintiff

notified ASI of the need for such expenses in August of 2018,” and that its

payment of $143,384.00 constitutes the entirety of the “undisputed losses in

the case.” (Docket #56 at 1). Plaintiff argues that it is owed an additional

$37,514.95, among other costs, which is the amount that Hintze estimated it

would cost to repair the roof after Claim 1 was filed. Plaintiff contends that

Defendant’s failure to pay this amount following Claim 1 was a breach of

its contractual duty, and the failure to pay the costs for the repairs resulted

in increased damage under Claim 2.

       The contract states that, for “Coverage A” items, including damaged

parts of a covered dwelling, Defendant would “pay no more than the actual

cash value of the damage until actual repair or replacement is complete.”

(Docket #76-3 at 24). Here, it seems that Defendant paid the estimated

replacement cost, rather than the actual cash value, though the cost

differential is less than $200. (Docket #80 at 9). Perhaps this was a mistake

on Defendant’s part. In any case, there is no evidence that Plaintiff

undertook any repairs and replacements, or submitted those claims to

Defendant following the event that gave rise to Claim 1. There is also no

evidence that Plaintiff provided alternative estimates to the cost of repair or

replacement, as prompted in the letter tendering the $11,081.07. (Docket

#57-4 at 2). By the terms of the contract, Plaintiff would only be entitled to

the $37,514.95 if he incurred that cost in replacing the home. As Plaintiff

points out, a breach of contract occurs “when performance is due.” 23


                          Page 11 of 19
Case 2:19-cv-00202-JPS Filed 08/31/20 Page 11 of 19 Document 85
Williston on Contracts § 63:1 (4th ed.). Performance was not due here

because there was a condition precedent to Defendant’s payment; namely,

that Plaintiff incur costs to repair the roof, first.

       For similar reasons, Plaintiff’s claim that the failure to pay $37,514.95

in emergency repairs is unavailing. It is true that Defendant promised to

“pay the reasonable cost you incur for emergency repairs or measures that

are necessary to protect that covered property from further damage. . .”

(Docket #76-3 at 14). However, in a separate provision, the contract explains

that “[i]f repairs to the property are required, you must: (a) make reasonable

and necessary repairs to protect the property; and (b) keep an accurate

record of repair expenses.” Id. at 23. (emphasis added). This suggests that it

was incumbent on Plaintiff to conduct the emergency repairs, not

Defendant. Aside from purchasing and installing the protective tarp, which

was compensated, there is no evidence that Plaintiff incurred expenses for

emergency repairs that were necessary to protect the property from further

damage. Plaintiff argues that if repairs had been made in July or early

August, then the second tree would have resulted in less damage. That may

well be, but the contract does not require Defendant to have made these

repairs—only to have paid for them once Plaintiff made them.

       Plaintiff also claims that he is entitled to $2,580 under a policy that

replaces undamaged siding, roofing, or windows so that they match the

materials used to replace the damaged portions of the property. Again, this

provision provides for reimbursement “up to 2%. . .for the cost you incur

to replace any undamaged” features related to the property under

Coverage A. Id. at 11. There is no evidence in the record that Plaintiff ever

incurred any costs in replacing undamaged siding, roofing, or windows,




                           Page 12 of 19
 Case 2:19-cv-00202-JPS Filed 08/31/20 Page 12 of 19 Document 85
and that Defendant failed to pay 2% of their cost. Therefore, there is no

breach of contract on this issue, either.

       Finally, Plaintiff’s claim that he is entitled to consequential damages

falls short for want of evidence. Plaintiff contends that if Defendant had

paid the initial $37,514.95 cost to repair and replace the damage to his home

after the first tree fell, then the second tree would not have caused quite so

much damage, and he would not have suffered the raze order in November,

2019. However, as the discussion above demonstrates, by the terms of the

contract, Plaintiff was not entitled to $37,514.95 outright. He was entitled to

reimbursements of the costs associated with repairing and replacing the

roof of his home. Indeed, the only thing Defendant agreed to pay was the

actual cash value of the damage—it would only pay the costs of repairs after

they were made.

       The fact that Defendant apparently paid the estimated replacement

cost, rather than the actual cash value, is puzzling. But there is no evidence

that Plaintiff provided Defendant with Hintze’s $37,514.95 estimate at any

point that summer, which would have given Defendant some notice that its

initial figure was far too low. More to the point, there is no evidence that

Plaintiff undertook any repairs that would, or should, have triggered

Defendant’s duty to pay under the policy. Therefore, there was no breach

of contract, and consequential damages are inappropriate.

       3.2    Breach of Contract as to Failure to Pay Alternative Living
              Expenses for Claim 1

       Plaintiff also claims that Defendant breached the contract by failing

to pay alternative living expenses for the period of June 5, 2018 to August

17, 2018. The contract states that if the residence is “uninhabitable,”

Defendant “will cover any necessary increase in living expenses you incur


                          Page 13 of 19
Case 2:19-cv-00202-JPS Filed 08/31/20 Page 13 of 19 Document 85
to maintain your normal household standard of living.” (Docket #76-3 at

13). In the “Conditions” section, the contract requires Plaintiff to send

Defendant “Receipts for additional living expenses incurred” . . . “within

60 days after our request.” Id. at 23. Like the other terms of the contract, it

seems that this provision required Plaintiff to incur the cost first. The

parties’ briefing suggests that there was some mechanism by which

alternative living expenses could be approved upfront for a longer period

of time; however, the insurance contract is silent on any such protocol, and

the parties do not point to any other standard governing claims under

Coverage D – Loss of Use. The Court is left to wonder when and whether

Defendant made the “request” that would trigger the 60-day timeline to

provide receipts, but the parties do not litigate this issue, so the Court must

assume it is immaterial.

       The record suggests that as early as June 14, an adjuster employed

by Defendant told Plaintiff that he would need to submit receipts for the

time spent in a hotel. Plaintiff has not provided any evidence that he

provided receipts or proofs of payment for his alternative living expenses

between June 5, 2018 and August 16, 2018. Nor has Plaintiff provided any

evidence that, under this or any other contract, Defendant was obligated to

advance him the alternative living funds. Therefore, there is no evidence

that Defendant breached the contract.

       3.3    Breach of Contract for Failing to Pay Costs Incurred due to
              Raze Order
       Plaintiff contends that Defendant breached a provision of the

contract that requires payment of up to 10% of the costs of complying with

a law requiring the demolition of a property. As with the other provisions




                          Page 14 of 19
Case 2:19-cv-00202-JPS Filed 08/31/20 Page 14 of 19 Document 85
at issue in this contract, the obligation for Defendant to pay is triggered by

Plaintiff incurring costs.

        There is some evidence that Plaintiff’s public adjustor provided

Defendant with the estimated cost of the demolition, and Defendant failed

to pay it up front. Since Plaintiff did not have the money to pay for the

demolition, he used his own manual labor to demolish the dwelling, and

incurred the costs of debris removal. It appears that the costs of debris

removal were paid, (Docket #69 at 28), therefore, the only remaining issue

is whether Defendant failed to pay Plaintiff for his manual labor.

        It is reasonable that Plaintiff would be entitled to the costs of his own

labor; however, there is no evidence that he submitted such a claim to

Defendant. Therefore, Defendant’s duty to pay under the contract was

never triggered. Plaintiff must have given Defendant the chance to pay the

reasonable costs associated with his labor under the contract before

claiming breach of contract. The Court is constrained to deny this claim, as

well.

        3.4    Breach of Contract for Failing to Pay for Personal Property
               Damage

        Plaintiff also contends that Defendant breached the insurance

contract by failing to compensate him for damage to his personal property.

The contract requires individuals who have incurred a loss for personal

property to “prepare a written inventory. . .showing the quantity,

description, actual cash value and amount of loss for each item. Attach all

bills, receipts and related documents that verify or support the information

stated in the inventory. . .” (Docket #76-3 at 23). The contract also requires,

within 60 days after Defendant’s request (whatever that is, and whenever

that occurred), a “signed, sworn proof of loss” that sets forth certain details


                          Page 15 of 19
Case 2:19-cv-00202-JPS Filed 08/31/20 Page 15 of 19 Document 85
of insurance coverage. Id. The contract disclaims any “duty to provide

coverage under this policy if there is a failure to comply with the above

duties and that failure is prejudicial to us.” Id.

       In support of his case in federal court, Plaintiff’s claims adjuster

provided a claim for loss of personal property totaling $20,850.96. (Docket

#73-1). Defendant explains that this is “the first time some twenty months

after the loss” that it received notice of such a claim and argues, reasonably,

that it “cannot be liable for delaying a claim it does not know about.”

(Docket #77 at 14). Plaintiff has not provided any evidence that he provided

this list to Defendant, which, facing Defendant’s claim that it never received

the list, might constitute a genuine issue of material fact.

       Unfortunately, nowhere in Plaintiff’s opposition, or in his proposed

findings of fact, or in his public adjustor’s declaration, or in his own

declaration, does he—or anyone—attest that that Defendant received this

list before the lawsuit was filed. It is not enough for Plaintiff to simply

contest Defendant’s characterization of the facts; at this juncture, he must

provide at least some evidence that he has been wronged. See (Docket #84

at 9) (vague and baseless objection to Defendant’s statement of fact that

Plaintiff never provided the itemized list of personal property damage

totaling $20,350.76); Civ. L.R. 56(b)(2)(B)(i) (requiring a party disagreeing

with a statement of fact to cite “specific references to the affidavits,

declarations, parts of the record, and other supporting materials relied

upon.”). Plaintiff has not pointed to any evidence that he gave Defendant

notice of this claim, or that Defendant knew of any obligation to pay this

amount. Therefore, this claim, too, must be denied.




                          Page 16 of 19
Case 2:19-cv-00202-JPS Filed 08/31/20 Page 16 of 19 Document 85
       3.5    Bad Faith

       In Wisconsin, as between an insurance company and the insured, it

is well-settled that a bad faith claim requires “an absence of a reasonable

basis for denial of policy benefits and the knowledge or reckless disregard

of a reasonable basis for a denial.” Anderson, 271 N.W.2d at 693. “[T]he tort

of bad faith is not a tortious breach of contract. It is a separate intentional

wrong, which results from a breach of duty imposed as a consequence of

the relationship established by contract.” Id. at 687. Thus, “an insurer’s bad

behavior does not ripen into a bad faith claim unless and until there has

been a breach of the insurance contract.” Burnett v. Country Mut. Ins. Co.,

Case No. 12-CV-19-SLC, 2012 WL 12995656, at *4 (W.D. Wis. Apr. 3. 2012).

       Plaintiff encourages the Court to find that Defendant’s delay in

paying him during the summer of 2018 constitutes a breach of their duty of

good faith and fair dealing, and thus a breach of the insurance contract,

such that a claim of bad faith would be proper. Plaintiff did not plead a

breach of the duty of good faith and fair dealing; although, even if he had,

the discussion above demonstrates that there is no evidence that Defendant

breached that duty.

       The record demonstrates that when Defendant received invoices for

covered expenses, it paid those invoices with reasonable promptness. The

record also demonstrates that Defendant’s only obligation under the

insurance contract was to pay expenses as Plaintiff incurred them. While

there are two instances where Defendant seemed willing to pay more than

the bare minimum required under the contract (for example, in advancing

costs for alternative living expenses, and in paying the initial estimated

replacement cost up front, instead of the actual cash value for the damaged




                          Page 17 of 19
Case 2:19-cv-00202-JPS Filed 08/31/20 Page 17 of 19 Document 85
dwelling), by the contract’s terms, Plaintiff was not entitled to anything

other than what he received.

       Moreover, the record suggests that Plaintiff did not take the initial

steps that would have triggered Defendant’s duty to pay certain expenses

now sought. Plaintiff did not always provide Defendant with receipts,

invoices, or itemizations of the expenses that he incurred (though when he

did, he was compensated), and he did not undertake repairs of any of the

items for which he now seeks compensation. The Court also notes that for

some reason, Plaintiff chose to believe an independent investigator’s

opinion that alternative living expenses would not be covered, which set

him back several weeks—even though Plaintiff’s insurance contract

provided that they could be covered, and even though Defendant’s adjustor

requested receipts for reimbursement. There is no evidence of a breach of

contract, and even less evidence of bad faith. For these reasons, the Court

must deny the bad faith claim.

4.     CONCLUSION

       For the reasons explained above, Defendant’s motion for summary

judgment will be granted, and the case will be dismissed with prejudice.

The next time either party files a lawsuit in this Court, they are encouraged

to follow Civil Local Rule 56(b) to the letter. The Court did not appreciate

the scattershot presentation of facts, and, in the future, may not be so

charitable as to entertain them.

       Accordingly,

       IT IS ORDERED that Defendant’s motion for summary judgment

(Docket #54) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED with prejudice.


                           Page 18 of 19
 Case 2:19-cv-00202-JPS Filed 08/31/20 Page 18 of 19 Document 85
     The Clerk of the Court is directed to enter judgment accordingly.

     Dated at Milwaukee, Wisconsin, this 31st day of August, 2020.

                                BY THE COURT:




                                J.P. Stadtmueller
                                U.S. District Judge




                          Page 19 of 19
Case 2:19-cv-00202-JPS Filed 08/31/20 Page 19 of 19 Document 85
